                         UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

HARRY A. SCHEINA, III,                        )
                                              )
                            Plaintiff,        )
                                              )
       vs.                                    )     Case No. 18-3210
                                              )
JAMES SIGMAN,                                 )
                                              )
                            Defendants.       )

                             CERTIFICATE OF SERVICE

       COME NOW, Defendant James Sigman, and hereby certifies that a true and

accurate copy of the forgoing Defendant James Sigman’s Second Interrogatories to

Plaintiff was forwarded by electronic mailing, in WORD and PDF format this 10th day of

October, 2019 to:



VIA EMAIL
Christopher J. Swatosh
Law Offices of Christopher J. Swatosh, LLC
200 E. Washington
PO Box 190
Ava, MO 65608
cswatosh@getgoin.net
danienaesmith@gmail.com

VIA EMAIL
Stephen F. Gaunt
David L. Steelman
Steelman & Gaunt
901 Pine St.
Ste. 110
P.O. Box 1257
Rolla, MO 65402
sgaunt@steelmanandgaunt.com
dsteelman@steelmanandgaunt.com
Respectfully submitted,

KECK & PHILLIPS, LLC

By /s/ John S. Spurlock
  John Spurlock, Mo. Bar No. 69362
  3140 East Division
  Springfield, Missouri 65802
  Telephone: (417) 890-8989
  Facsimile: (417) 890-8990
   Email: john@kpwlawfirm.com
   Attorneys for Defendants
